United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-155
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On October 26, 2010 appellant filed a timely appeal from the September 29, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of its loss of wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of its May 31, 2001 loss of
wage-earning capacity determination.
FACTUAL HISTORY
On July 26, 1999 appellant, a 40-year-old mail clerk, sustained an injury in the
performance of duty when she lifted a heavy tub of mail from a hamper. OWCP accepted her

1

5 U.S.C. § 8101 et seq.

claim for left wrist tendinitis, bilateral shoulder tendinitis and a consequential right shoulder
impingement.
Appellant accepted a series of limited-duty/modified job offers. From August 30, 1999
through January 9, 2001 she accepted nine such offers.
On November 30, 2000 appellant’s doctor, Dr. Jonathan P. Asp, released her to return to
work with permanent restrictions: she could lift up to 10 pounds and occasionally reach above
shoulder level. On January 9, 2001 appellant accepted her ninth limited-duty/modified job offer.
The position was available on November 30, 2000 and would continue until her restrictions
changed or her limited-duty assignment changed. The position was full time, and the duties
included working the 150 manual letter operation, the flats recovery operation “and other duties
as assigned within her restrictions until further notice.” No operation number or labor
distribution code was provided.2
On May 31, 2001 after the employing establishment confirmed that the job was
permanent, OWCP reduced appellant’s compensation for wage loss to zero on the grounds that
her retained earnings as a modified mail clerk fairly and reasonably represented her
wage-earning capacity in the open labor market.
Thereafter, appellant accepted a dozen other limited-duty/modified job offers.
On May 19, 2010 the employing establishment notified appellant that, following the
guidelines established by the National Reassessment Process (NRP), a search in all crafts and on
all tours within her facility and throughout the local commuting area failed to identify any
available necessary tasks within her medical restrictions. It explained that, when no necessary
work is available, an employee can elect to file a claim for compensation from OWCP or use
leave.3
Appellant claimed a recurrence of disability beginning May 19, 2010 due to the
withdrawal of her limited-duty assignment under NRP. In a statement dated September 14,
2010, she argued that OWCP’s May 31, 2001 loss of wage-earning capacity determination was
in error:
“The limited (light) duty job in which I was working when the LWEC was
performed was not a duty assignment and not part of the authorized complement.
It was created solely for me, would not exist except for the Postal Service’s
2

The offer noted: “if performing ‘productive’ work, must transact into a productive #, LDC [labor distribution
code] 68 [limited duty] or OPN [operation] 959 [limited duty] not authorized.”
3

The employing establishment informed appellant that the Postal Service’s NRP was focused on reviewing all
rehabilitation assignments, task by task, to ensure that all assignments contained only necessary tasks: “As our
operations become more automated, both in the plant and in customer services, it is becoming more difficult to
provide productive and necessary tasks to employees within their medical restrictions.... As our staffing needs
continue to change, we are increasingly experiencing situations where sufficient productive or necessary
assignments to accommodate injured employees are more difficult to find. We take our responsibility to all
employees very seriously and will work to ensure they are afforded all rights under FECA.”

2

obligation to provide me with medically suitable employment, and would
disappear as soon as I left it. It was never available for bid or application by any
other employee. Therefore, it was an odd lot or make-shift job as defined by a
number of ECAB decisions, and any LWEC determination based on this
assignment would be in error.”
Appellant added that the limited-duty assignment was created to meet her particular needs and
was not available to other employees. She explained that a “duty assignment” in the Postal
Service is a “funded” or classified position. It has a set of duties and responsibilities regularly
scheduled during specific hours of duty. These individually identified and numbered duty
assignments, she explained, make up the “authorized complement” of any Postal Service
installation. To seek assignment to one of these specific duty assignments, an employee must
submit a written request by either bid or application. Appellant argued that her medically
suitable assignment did not constitute an actual, bona fide, established duty assignment available
to other employees. It consisted, instead, of ad hoc unclassified duties. Appellant cited Board
precedent for the proposition that a make shift job is one designed for an employee’s particular
needs and, therefore, does not constitute an identifiable, regular position of a type readily
available on the general labor market.4
In a decision dated September 29, 2010, OWCP denied appellant’s claim for wage-loss
compensation. It found that she had not met one of the three criteria for modifying the May 31,
2001 loss of wage-earning capacity determination. OWCP reviewed the submitted medical
evidence and addressed appellant’s September 14, 2010 statement as follows: “Your statement
has been reviewed and acknowledged.”
On appeal, appellant repeats the argument she made to OWCP that the assignment upon
which OWCP based its loss of wage-earning capacity determination was odd lot or make shift
and not regularly and continuously available under normal employment conditions, citing
Larson’s treatise on workers’ compensation law. She also points out that the fact that her work
was not considered “necessary” underlined the make shift nature of the work she was
performing:
“It would be inequitable and inconsistent with general principles of injury
compensation if the Postal Service was permitted to offer an employee medically
suitable employment, wait 60 days for the formal LWEC determination of 0%
loss of earning capacity, and then tell the injured employee that the job on which
the LWEC was performed is being withdrawn because the work is no longer
‘necessary.’ Then OWCP denies wage loss compensation based on 0% LWEC,
and the Postal Service has now neatly shed the financial burden of compensation
cost for these employees.”

4

Jack L. Woolever, 29 ECAB 111 (1977) (noting in part that OWCP did not ascertain whether the assignment in
question was make shift work designed for the claimant’s particular needs or whether the duties constituted an
identifiable, regular position of a type readily available on the general labor market in his commuting area and that
he was qualified to perform).

3

LEGAL PRECEDENT
FECA provides that the wage-earning capacity of an employee is determined by her
actual earnings if her actual earnings fairly and reasonably represent her wage-earning capacity.5
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.6 The Board has long held that actual wages
earned in the open labor market more accurately represent an employee’s earning capacity and
constitute a more reliable gauge than a secondary method such as an opinion of a vocational
rehabilitation specialist.7 While wages actually earned are generally the best measure of an
injured worker’s capacity for employment, such wages may not be based on make shift or
sheltered employment.8
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous.9 The burden of proof is on the party
attempting to show a modification of the wage-earning capacity determination.10
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to NRP. If, as in the present case, a wage-earning capacity decision has
been issued and the employee claims compensation for total disability, OWCP must develop the
evidence to determine whether a modification of that decision is appropriate.11
ANALYSIS
OWCP issued a formal loss of wage-earning capacity decision on May 31, 2001. After
the employing establishment withdrew her limited-duty position pursuant to NRP, appellant
claimed a recurrence of total disability beginning May 19, 2010.
OWCP adjudicated appellant’s recurrence claim under the customary criteria for
modifying a loss of wage-earning capacity determination. It did not acknowledge FECA
Bulletin No. 09-05 or fully follow the procedures outlined therein for claim such as this, in which
limited-duty positions are withdrawn pursuant to NRP.

5

5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Billie S. Miller, 15 ECAB 168 (1963).

8

A.J., Docket No. 10-619 (issued June 29, 2010); Connie L. Potratz-Watson, 56 ECAB 316 (2005).

9

Daniel J. Boesen, 38 ECAB 556 (1987).

10

Sue A. Sedgwick, 45 ECAB 211 (1993).

11

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate.12 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
residuals and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.13
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of
wage-earning capacity determination was based was a bona fide position at the time of the rating,
and to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.14
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside OWCP’s September 29, 2010 decision and remand the case for further consideration.
After proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an
appropriate de novo decision on appellant’s entitlement to wage-loss compensation beginning
May 19, 2010.15
CONCLUSION
The Board finds that this case is not in posture for decision. Further action is warranted.

12

Id.

13

Id. at §§ I.A.1-2

14

Id. at § I.A.3.

15

See M.E., Docket No. 11-1416 (issued May 17, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: September 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

